Citation Nr: 1138570	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-38 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than October 1, 2008, for the award of additional compensation benefits for a dependent spouse.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from June 1994 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO decision that awarded additional compensation benefits for a dependent spouse, effective October 1, 2008.  In June 2011, the Veteran testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The Veteran's original Application for Compensation and/or Pension was received in March 2005.  The Veteran indicated that she was married to her current spouse and that they had been married since March [redacted], 2001.  

2.  In her original March 2005 Application for Compensation and/or Pension, the Veteran also reported that she had been previously married and that such marriage ended on September [redacted], 2001.  The Veteran further reported that her spouse had been previously married.  

3.  An October 2005 RO rating decision established service connection for post-traumatic stress disorder (PTSD) (rated 30 percent); migraine headaches (rated 30 percent); a low back disability (rated 20 percent); gastroesophageal reflux (rated 10 percent); mild hallux valgus of the right foot (rated 0 percent); mild hallux valgus of the left foot (rated 0 percent); residuals of a fracture of the fifth metatarsal of the left foot (rated 0 percent); allergic rhinitis (rated 0 percent); and for hemorrhoids (rated 0 percent).  The combined rating was 70 percent.  

4.  In an October 2005 notification letter, the Veteran was informed of the need to submit additional information concerning her current spouse.  The Veteran was specifically informed that the information sent regarding her dependent spouse was not complete and that she must submit a copy of the divorce decree showing that her previous marriage was legally ended.  

5.  In a June 2007 Application for Compensation and/or Pension, the Veteran reported that she had been married to her current spouse since March [redacted], 2002.  She reported that her previous marriage ended on September [redacted], 2001.  The Veteran also reported that her spouse had previously been married.  

6.  An August 2008 RO decision, in pertinent part, increased the rating for the Veteran's service-connected migraine headaches to 50 percent, effective June 27, 2007, and granted entitlement to a total disability rating based on individual unemployability (TDIU rating).  The combined rating was 80 percent.  

7.  On September 16, 2008, the Veteran filed a claim for additional compensation benefits for a dependent spouse and attached her March 2002 marriage certificate and her September 2001 divorce decree.  She reported that she had provided such information twice before and that she did not know such information was never filed.  

8.  An October 2008 RO decision awarded additional compensation benefits for the Veteran's dependent spouse, effective October 1, 2008.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 2008, for additional disability compensation benefits for the Veteran's dependent spouse have not been met.  38 U.S.C.A. §§ 101(4), 1115(2), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.401 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.  

Analysis

A veteran with service connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2) (West 2002); 38 C.F.R. § 3.4(b)(2) (2010).

Except as otherwise provided, the effective date of an award of compensation based upon an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award of additional compensation for dependents based upon the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

The effective date of the award of any benefit or increase by reason of marriage or the birth or adoption of a child shall be the date of that event if proof is received by VA within one year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).

Additional compensation for dependents will be effective the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth or adoption of a child, if evidence of the event is received within one year of the event, otherwise, the date notice is received of the dependent's existence, if received within one year of VA's request.  38 C.F.R. § 3.401(b)(1).

Payment of monetary benefits based upon original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected disability rating may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158.

The Veteran contends that the appropriate effective date for the award of compensation benefits for a dependent spouse should be the date of her marriage in March 2002.  The Veteran specifically alleges that she submitted all correct documents in her original March 2005 Application for Compensation and/or Pension.  She reports that she did provide the RO with her required paperwork and that the RO misfiled and mixed up her paperwork with that of other veterans.  

A review of the claims file indicates that in March 2005, the Veteran filed her original Application for Compensation and/or Pension.  The Veteran indicated that she was married to her current spouse and that they had been married since March [redacted], 2001.  She also reported that she had been previously married and that such marriage ended on September [redacted], 2001.  The Veteran further reported that her current spouse had been previously married and that his marriage had ended in May 1992.  

An October 2005 RO rating decision established service connection for post-traumatic stress disorder (PTSD) (rated 30 percent); migraine headaches (rated 30 percent); a low back disability (rated 20 percent); gastroesophageal reflux (rated 10 percent); mild hallux valgus of the right foot (rated 0 percent); mild hallux valgus of the left foot (rated 0 percent); residuals of a fracture of the fifth metatarsal of the left foot (rated 0 percent); allergic rhinitis (rated 0 percent); and for hemorrhoids (rated 0 percent).  The combined rating was 70 percent, effective December 21, 2004.  

The Veteran, therefore, first qualified for additional compensation for dependents as of the effective date awarded for the 70 percent combined rating (i.e., December 21, 2004).  38 C.F.R. § 3.4(b)(2).  

The Board notes that the only way that the effective date of the award for additional compensation for the Veteran's current spouse could be the date of her marriage would be if VA had been informed of the March 2002 (originally listed as March 2001) marriage within one year of the event, thus making the date of the marriage the date of the claim.  38 C.F.R. § 3.401(b)(1).  However, there is no evidence in the claims file that VA was informed of the marriage until March 2005.  

In an October 2005 notification letter regarding the October 2005 RO decision (noted above), the Veteran was informed of the need to submit additional information concerning her current spouse.  The Veteran was specifically informed that the information sent regarding her dependent spouse was not complete and that she must submit a copy of the divorce decree showing that her previous marriage was legally ended.  She was provided with VA Form 21-8764, Disability Compensation Award Attachment-Important Information.  The Veteran was also notified that she was being paid as a Veteran with two dependents (her children).  

In a June 2007 Application for Compensation and/or Pension, the Veteran reported that she had been married to her current spouse since March [redacted], 2002.  She reported that her previous marriage ended on September [redacted], 2001.  The Veteran also reported that her spouse had previously been married and that his marriage ended in December 1991.  

An August 2008 RO decision, in pertinent part, increased the rating for the Veteran's service-connected migraine headaches to 50 percent, effective June 27, 2007, and granted entitlement to a total disability rating based on individual unemployability (TDIU rating).  The combined rating was 80 percent, effective June 27, 2007.  

In an August 2008 notification letter regarding the August 2008 RO decision (noted above), the Veteran was informed that she could not be paid for her current spouse because she had not furnished her divorce decree from her previous spouse and her marriage certificate from her current spouse.  She was provided with VA Form 21-8764, Disability Compensation Award Attachment-Important Information.  The Veteran was also notified that she was being paid as a Veteran with two dependents (her children).  

On September 16, 2008, the Veteran filed a claim for additional compensation benefits for a dependent spouse and attached her March 2002 marriage certificate and her September 2001 divorce decree.  She reported that she had provided such information twice before and that she did not know such information was never filed.  

In a September 2008 VA Form 21-686c, Declaration of Status of Dependents, the Veteran reported that she married her current spouse in March 2002 and that her previous marriage ended in September 2001.  She also reported that her spouse's previous marriage ended in August 1992.  

An October 2008 RO decision awarded additional compensation benefits for a dependent spouse, effective October 1, 2008.  The RO informed the Veteran that an October 2005 letter informed her that additional information was needed regarding her current spouse and that there was no evidence that she submitted the requested information at the time of an October 2008 report of contact.  The Board observes, however, that the Veteran actually submitted the requested information on September 16, 2008.  

An effective date earlier than October 1, 2008, for the inclusion of the Veteran's dependent spouse is not warranted in this case.  The Veteran first became eligible for dependency benefits on December 21, 2004, the date her combined disability rating was not less than 30 percent.  See 38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  

The October 2005 notification letter informed the Veteran that the information she had submitted was insufficient to process her dependency claim for her spouse and that she needed to submit a copy of the divorce decree from her previous spouse.  An August 2008 notification letter also informed the Veteran that the information she had submitted was insufficient to process her dependency claim for her spouse and that she needed to furnish her divorce decree from her previous spouse, as well as her marriage certificate from her current spouse.  The completed information was not submitted until September 16, 2008.  

Moreover, while it is not disputed that it may have been possible to glean from the medical record that the Veteran was married to her spouse, this is not dispositive as to verifying dependency.  The divorce decree from her previous marriage, as well as the marriage certificate from her current marriage, were required to verify dependent status for the Veteran's spouse after she became eligible for dependent benefits.  The October 2005 and August 2008 letters to the Veteran indicate that the dependency status as to her spouse was not clear, thus inferring that while she could have had a dependent spouse at the time, this needed to be verified.  

Although the Veteran maintains that she submitted the required information on at least two previous occasions, there is no record in the claims file that such a document had been received by VA.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has submitted no evidence which rebuts this presumption of regularity.  

The record shows that the information necessary to establish entitlement to additional compensation for a dependent spouse was not received until September 16, 2008, several years after the Veteran was notified of the additional information required.  The Board further notes that the Veteran's original March 2005 Application for Compensation and/or Pension indicated that she was married to her current spouse in March 2001, and not the correct date of March 2002.  The Board also observes that the Veteran had reported conflicting dates as to when her spouse's previous marriage ended.  Thus, the earliest possible effective date for the award of additional compensation for a dependent spouse is October 1, 2008, the first day of the calendar month following the month in which the award became effective.  38 C.F.R. §§ 3.31, 3.401(b).  Accordingly, an effective date earlier than October 1, 2008, is not warranted.  

The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to an effective date prior to October 1, 2008, for the award of additional disability compensation for the veteran's current spouse, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than October 1, 2008, for the award of additional compensation benefits for the Veteran's dependent spouse is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


